Citation Nr: 0308312	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  94-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial evaluation for migraine 
headaches, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 199 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky that granted service 
connection for migraine headaches and assigned a 
noncompensable evaluation.  (Subsequent rating decisions have 
increased the initial evaluation for migraine headaches to 30 
percent.)  The veteran, who had service from November 1982 to 
June 1992, expressed disagreement with the initial evaluation 
assigned and appealed that decision to the BVA.  In September 
1999, the Board returned the case to the RO for additional 
development.  


REMAND

A review of the record disclosed that during the development 
requested by the Board in September 1999, the veteran 
requested a videoconference hearing before the BVA.  However, 
when the veteran appeared for the scheduled hearing in March 
2003, he requested that the hearing be cancelled and the case 
returned to the RO for consideration of additional evidence.  
The undersigned agreed to this request, but indicated that 
the request should be submitted in writing.  The veteran's 
representative submitted a statement to this effect to the 
Board.  That statement also requested that that the 
videoconference hearing before the BVA be rescheduled if a 
favorable decision could not be reached by the RO based on 
the additional evidence.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The case should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond.  Thereafter, the veteran should 
be scheduled for a videoconference 
hearing before the Board.  

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




